AO 2451 {Rev. l li' 16) Judgmcnt in aCrimina| Case for a Fetty Off`ense

 

 

M l
UNITED STATES DISTRICT COURT F"_ED
Eastern District of Arkansas _ EAsT[i{:`i§hDd§Ftii:cTrcit%li&-'usas
UN]TED STATES 0F AMERICA Judgmem in a Criminai ease DEC - 4 2018
{For a Petty Ot`fense)

\".

JAMES W. Mc CBU K, ERK
Dustin Miranda Case No, 4:180r00117 JJV BY: DEFEEE

ruiz
USM No. 28927-064

 

Latreee Gray

 

Defendant`s Attomcy
THE DEFENDANT:
l:l THE DEFENDANT pleaded iii guilty l:l note contendere re eeem(e) 1 Of the Misdemeanor lnfOrmaiiOn
|I| THE DEFENDANT was found guilty on count(s)
The defendant is adjudicated guilty of these offenses:

 

 

Title & Section Nature of Offense Ofl'ense Ended Count
18 USC 1791(3)(3) Possession of a Prohibited Object in Prison 1119!2017 1

The defendant is sentenced as provided in pages 2 through 4 oi` this judgment
|:| THE DEFENDANT was found not guilty on count(s)
|:| Count(s) |:| is |:l are dismissed on the motion of the United States.

 

 

_ ll is ordered that the de_fendant must i'_ioti_l§/ the United States attorney for this district within 30 days of anfr chan e of name
residence, _or inailmg address until all fmes restitution, costs and s clal assessments imposed by this judgment are iii ly pai . If ordered
10 pay restitution, the defendant must notil=y the court and Ijnited tates attorney of material changes in economic circumstances

 

 

 

 

Last Four Digits of Defendant’s Soc. Sec. No.: 9021 11/191"2018
1991 atc of Imposition of Judgmenl
Defendant’s Yeai' of Birth:
_ t it /
City and State of Defendant’s Residence: `\] \l Pt'gnature of Judge
Forrest City Arkansas
Joe J. Vo|pe U.S. Magistrate Judge
Name and Tille of Judgc

l_Zluli@
)" re

fe

AO 2451 (Rev. l 1.~‘16) Judgment in a Crimina] Case for a Petty Of|`ense

__…fiso“mt
Judgment_Page _ 2_ of

DEFENDANT: Dustin Miranda
CASE NUMBER: 4:18cr00117 JJV

IMPRISONMENT

The defendant is hereby committed to the custody of the F ederal Bureau of Prisons to be imprisoned for a total
term of :

Four months to run consecutive to the sentences he is currently serving from the Western District of Ok|ahoma

|:| The court makes the following recommendations to the Bureau of Prisons:

|]' The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:| at C| a.m. C| p.m. on
l:| as notified by the United States Mai'shal.

 

|:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

|:| before 2 p.m. on

 

|:l as notified by the United States Marshal.
|:l as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at with a certified copy of this judgment
UNITED STATES MARSHAL
By

 

DEPU'I`Y UNITED STATES MARSHAL

AO 2451 (Rev. 11116) Judgment in a Ci'iminal Casc for a Petty ()ffense
S| E_G..H[ E ].
Judgment _ Page 3 of 4
DEFENDANT: DUSti|"l Miral"tda
CASE NUM_BER: 421801'001 17 JJV

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 25.00 $ $ 0.00 $ 0.00
13 The determination of restitution is deferred until . An Amended Judgment in a Crr'mfnat' Case (AO 245C) will be

entered after such determination.
13 The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant m_akes a partial payment, each payee shall receive an approximately proportioned a ment, unless specified
otherwise in the pr_iorlty order_ or percentage ent colnmn below. However, pursuant to 13 U.S. . §3664@], all nonfederal
victims must be paid in full prior to the Unite tates receiving payment

Name of l’ayee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ O. 00 $ 0.00

 

13 Restitution amount ordered pursuant to plea agreement $

1:1 The defendant must pay interest on restitution or a line of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 361 Z(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g].

13 The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
13 the interest requirement is waived for 13 line 13 rcstitution.

13 the interest requirement for the 13 fine 13 restitution is modified as follows:

* Justice for Victims of Trafficking Act of 201 5, Pub. l.. No. 1 14-22.
** Findings for the total amounth losses are required under Chaptci's 109)\, 110, llOA, and l 13A of Title 13 for offenses committed on or after
September 13, 1994, but before Apri123, 1996.

AO 2451 (Rev. l li' 16} Ji.ldgment in a Criminal Case for a Petty Offense

________EIEEIA;SEIEGIIIILQEMEDE
.ludgment_l’age 4 of _ 4

DEFENDANT: Dust`tn Miranda
CASE NUMBER: 4:18cr00117 JJV

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:
A d Lump sum payment of $ 2500 due immediately, balance due

13 notlaterthan ,or
13 inaccordancewith 13 C, 13 D, 13 E,or 13 Fbe|ow);or

Payment to begin immediately (may be combined with 13 C, 13 D, or 13 F below); or

C 13 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g.,l 30 or 60 days) after the date of this judgment; or

D 13 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release li'om imprisonment to

a term of supervision; or

E 13 Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F 13 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise% if this judgment imposes `nnprisonment, payment of criminal monetary nalties is
due during the period o_ im rlsonment. All crimmal monetary H,lena]ties, except those payments made through the Federa Bureau of
Prisons’ Inmate Financial espousibility Program, are made to e clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

13 Joint and Several

Defendant and Qo-Defendant Names, Case Numbei‘s (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

13 The defendant shall pay the cost of prosecution
13 The defendant shall pay the following court cost(s):

13 The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: ing assessment, (2 restitution princi al, (3) restitution interest, (4) fine princi l,
(5) fine interest, (6) community restitution, (’)') IV assessment,( ) penalties, and (9]3 costs, including cost of prosecution an
court costs.

